NO. 07-04-0038-CV

                                      IN THE COURT OF APPEALS

                             FOR THE SEVENTH DISTRICT OF TEXAS

                                                 AT AMARILLO

                                                    PANEL E

                                           MARCH 16, 2004
                                     __________________________

                                          LEON “BUBBA” SMITH,

                                                                                 Appellant

                                                         v.

                         THE STATE OF TEXAS ex rel. SONYA LETSON,

                                                             Appellee
                               _________________________________

                 FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                       NO. 91-322-E; HON. JACK D. YOUNG, PRESIDING
                             _______________________________

                           Memorandum Opinion on Motion to Dismiss
                             _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1

         Pending before the court is the motion of the State of Texas to dismiss this appeal

for want of jurisdiction. We overrule the motion.

         Leon “Bubba” Smith appealed, under §51.014(a)(8) of the Texas Civil Practice and

Remedies Code, contending that the trial court erred in overruling his plea to the

jurisdiction of the court. According to the record before us, the State initiated suit against


         1
          John T. B oyd, C hief Justice (R et.), Se venth Court o f Appea ls, sitting by assignm ent. T E X . G O V ’T
C ODE A N N . §75.002 (a)(1 ) (Vernon Sup p. 2004).
Smith to remove him from his office of Potter County Constable, Precinct Four. Smith then

filed a plea to the jurisdiction of the trial court asking the trial court to dismiss the suit under

the doctrine of sovereign immunity. The trial court denied the plea, and Smith perfected

an interlocutory appeal from the order. The State now urges us to dismiss the appeal

because the order denying the plea was not final, and Smith cannot invoke §51.014(a)(8)

as a means of vesting us with jurisdiction to resolve the interlocutory dispute.

       Section 51.014(a)(8) of the Texas Civil Practice and Remedies Code allows one to

appeal an interlocutory order that “grants or denies a plea to the jurisdiction by a

governmental unit as that term is defined in Section 101.001" of the same code. TEX . CIV.

PRAC . & REM . CODE ANN . §51.014(a)(8) (Vernon Supp. 2004). The State believes that

Smith cannot invoke that provision because his plea was not one “by a governmental unit.”

Furthermore, it was not one by a governmental unit allegedly because the suit to remove

him from office was not one against him in his official capacity. This very argument was

asserted by the State and rejected by this court in Crawford v. State, No. 07-02-0471-CV

(Tex. App.–Amarillo 2002, no pet.) (not designated for publication). There, we concluded

that an attempt to remove a constable from office was a suit not only against the constable

in his official capacity but also the county. Id. The State neither addresses Crawford in its

motion or attempts to persuade us that the holding was wrong. To avoid inconsistency, we

adopt the reasoning and result in Crawford and apply it to the case now before us. TEX .

R. APP. P. 47.7 (permitting citation to a prior opinion not designated for publication).

       Accordingly, the motion to dismiss is overruled.



                                                     Per Curiam

                                                 2